FINDINGS AND RECOMMENDATIONS OF THE DISCIPLINARY BOARD OF THE SUPREME COURT OF PENNSYLVANIA
ELLIOTT, Board Member,
Pursuant to Pennsylvania Rule of Disciplinary Enforcement 218(b)(5), the Disciplinary Board of the Supreme Court of Pennsylvania (board) submits the following findings and recommendations to your honorable court with respect to the above-captioned petition for reinstatement.
A. FINDINGS
1. On April 21, 1981, petitioneiwvas suspended from the practice of law by your honorable court for a period of one year for his admitted commingling and conversion of client funds.
2. During the period of his suspension, petitioner did not engage in the practice of law.
3. During the period of his suspension, petitioner supported himself by fees earned prior to his suspension and from income which he received for doing legal research for another attorney and for other services not related to the practice of law.
4. While suspended, petitioner kept abreast of developments in the law by reading Atlantic Reporter advance sheets and legal, professional journals.
*3725. Petitioner also attended a Pennsylvania Bar Institute course on law office management and accounting.
6. After a petition for reinstatement was filed with the board, a full hearing into the matter was held before hearing committee [ ] on October 1, 1982 at which Disciplinary Counsel had the opportunity to cross examine all witnesses supporting reinstatement and introduce any evidence in opposition to reinstatement.
7. Six members of the bar testified that petitioner was competent, professional and morál and otherwise fit for reinstatement to the bar.
8. Petitioner’s own testimony indicates that he is fully aware of the nature and seriousness of his transgression, that he is contrite and that he is unlikely to commit such a violation in the future.
9. Petitioner has no prior disciplinary record and has complied with all terms of his suspension.
10. Petitioner is fit and qualified to be reinstated to the bar of your honorable court.
B. RECOMMENDATION
In accordance*-with the foregoing findings, the board respectfully recommends that the petition for reinstatement should be granted.
ORDER
ROBERTS, C.J.
now, January 24, 1983, the
recommendation of the Disciplinary Board dated January 6, 1983, is accepted and the petition for reinstatement is granted.
The expenses incurred by the board in the investigation and processing of the petition for reinstatement shall be paid by petitioner.